Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1 and 2, the limitations “remove artifacts from extrapolated images” and “perform smoothing of the speckle of extrapolated images” are indefinite. It is unclear if there is a difference between an “artifact” and a “speckle”, since a speckle is a type of artifact. Therefore, it is unclear why the speckle smoothing process is needed when the artifacts (including speckle) are removed from the images. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation. Claims 3-16 are dependent on claim 2, and are therefore rejected under this 112(b) rejection as well. 
For claim 10, the limitation “an extrapolated image and one of the ultrasound images used by the extrapolator” is indefinite. It is unclear if there is a difference between “an extrapolated image” and “one of the ultrasound images used by the extrapolator”. For the purpose of advancing prosecution, the examiner assumes the images are the same. Claim 11 is dependent on claim 10, and is therefore rejected under this 112(b) rejection as well.
For claim 12, the limitation “an extrapolated image and an image used by the extrapolator” is indefinite. It is unclear if there is a difference between “an extrapolated image” and “an image used by the extrapolator”. For the purpose of advancing prosecution, the examiner assumes the images are the same.  Claims 13-14 are dependent on claim 12, and are therefore rejected under this 112(b) rejection as well. 
For claims 13-14, the limitation “image detail” is indefinite. It is unclear what is the difference between the “final image” and the “image detail”. For the purpose of advancing prosecution, the examiner assumes the final image and the image detail are the same image. 
The term “substantially” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of advancing prosecution, the examiner assumes the broadest reasonable interpretation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 5-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Feuer et al. (WO 2015136534 A1, published September 17, 2015), from IDS, in view of Hatfield et al. (US 5954653 A, published September 21, 1999), hereinafter referred to as Feuer and Hatfield, respectively. 
Regarding claim 1, Feuer teaches an ultrasound imaging system (Fig. 1, system 100) which produces extrapolated images comprising: 
a transducer array probe (Fig. 1, ultrasound probe 106); and 
a one or more processors in communication with the transducer array probe (Fig. 1, front end 114 and controller 116 (processors) in communication with probe 106), the processor configured to: 
separate signals received by the transducer array probe into two imaging signal paths of different imaging characteristics (Fig. 2A-2B, “Separate strong echo data from background data” step 212); 
beamform signals, from each imaging signal path, for images of different imaging characteristics (see pg. 24, lines 31-32 – “A potential advantage of separating the strong echo component from the background signal in front end 722, before the signals are sent to the FPGA for receive beam forming…”); 
produce ultrasound images of different imaging characteristics (Fig. 2B; see pg. 15, lines 30-32 – “At 214, a strong echo image, showing the strength of the strong echo component from each location in the imaging region, is optionally reconstructed from the strong echo component of the receiver data. At 216, optionally in parallel with 214, a background image is optionally reconstructed, from the background component of the receiver data.”); 
predict an image by extrapolation of the ultrasound images (Fig. 2B, reconstruction of images in steps 214, 216 corresponds to extrapolation of images); and 
display a final image predicted by extrapolation (Fig. 1; see pg. 14, lines 1-2 – “…a user interface 118, comprising for example a monitor, a keyboard, and a mouse, displays the image generated by controller 116.”).
Feuer teaches extrapolated images, but does not explicitly teach removing artifacts from extrapolated images; and performing smoothing of the speckle of extrapolated images.
Whereas, Hatfield, in the same field of endeavor, teaches removing artifacts from extrapolated images; and performing smoothing of the speckle of extrapolated images (see col. 5, lines 8-11 – “As seen in FIG. 3, the intensity data in the pixel data set [image] corresponding to the object volume of interest is optionally filtered (step 28) prior to projection in order to smooth speckle noise and reduce artifacts.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extrapolated images, as disclosed in Feuer, by removing artifacts and smoothing speckle noise, as disclosed in Hatfield. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the loss of data due to speckle noise during projection, as taught in Hatfield (see col. 5, lines 11-12). 

Regarding claim 2, Feuer teaches an ultrasound imaging system (Fig. 1, system 100) which produces extrapolated images comprising: 
a transducer array probe (Fig. 1, ultrasound probe 106); 
a signal separator, adapted to separate signals received by the transducer array probe into two imaging signal paths of different imaging characteristics (Fig. 2A-2B, “Separate strong echo data from background data” step 212, inherently teaches a signal separator to separate the strong echo data from the background data); 
a beamformer coupled to the signal separator in each imaging signal path which is adapted to beamform signals for images of different imaging characteristics (see pg. 24, lines 31-32 – “A potential advantage of separating the strong echo component from the background signal in front end 722, before the signals are sent to the FPGA [beamformer coupled to signal separator] for receive beam forming…”); 
an image processor coupled to the beamformer in each imaging signal path and configured to produce ultrasound images of different imaging characteristics (Fig. 2B; see pg. 15, lines 30-32 – “At 214, a strong echo image, showing the strength of the strong echo component from each location in the imaging region, is optionally reconstructed [via image processor] from the strong echo component of the receiver data. At 216, optionally in parallel with 214, a background image is optionally reconstructed [via image processor], from the background component of the receiver data.” inherently teaches an image processor to produce images); 
an extrapolator coupled to the image processor and adapted to predict an image by extrapolation of the ultrasound images (Fig. 2B, reconstruction of images in steps 214, 216 corresponds to extrapolation of images); and 
a display adapted to display a final image predicted by extrapolation (Fig. 1; see pg. 14, lines 1-2 – “…a user interface 118, comprising for example a monitor, a keyboard, and a mouse, displays the image generated by controller 116.”).
Feuer teaches extrapolated images, but does not explicitly teach: 
an artifact filter coupled to the extrapolator and adapted to remove artifacts from extrapolated images; 
a speckle filter coupled to the artifact filter and adapted to perform smoothing of the speckle of extrapolated images; and 
a display coupled to the speckle filter. 
	Whereas, Hatfield, in the same field of endeavor, teaches: 
an artifact filter coupled to the extrapolator and adapted to remove artifacts from extrapolated images (see col. 5, lines 8-11 – “As seen in FIG. 3, the intensity data in the pixel data set [image] corresponding to the object volume of interest is optionally filtered (step 28) prior to projection in order to smooth speckle noise and reduce artifacts.”); 
a speckle filter coupled to the artifact filter and adapted to perform smoothing of the speckle of extrapolated images (see col. 5, lines 8-11 – “As seen in FIG. 3, the intensity data in the pixel data set [image] corresponding to the object volume of interest is optionally filtered (step 28) prior to projection in order to smooth speckle noise and reduce artifacts.”); and 
a display coupled to the speckle filter (Fig. 1, display monitor 12; see col. 4, lines 47-48 – “…the master controller 8 comprises a central processing unit (CPU) 42…”; see col. 5, lines 20-22 – “The source data volume retrieved from the cine memory 24 (see FIG. 2) may be filtered by CPU 42…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extrapolated images, as disclosed in Feuer, by removing artifacts and smoothing speckle noise, as disclosed in Hatfield. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the loss of data due to speckle noise during projection, as taught in Hatfield (see col. 5, lines 11-12). 
Furthermore, regarding claim 5, Feuer further teaches wherein the signal separator further comprises first and second signal separators adapted to separate echo signals received by the transducer array probe into first and second sets of echo signals of different imaging characteristics (Fig. 2A-2B, “Separate strong echo data from background data” step 212). 
Furthermore, regarding claim 6, Feuer further teaches wherein the signal separators further comprise apodization circuits adapted to apply different apodization functions to received echo signals (see pg. 10, lines 11-13 – “…the ultrasound receiver comprises an array of sensor elements, whose individual signals are combined according to an apodization function to form one or more receive beam profiles for each transmitting direction.”). 
Furthermore, regarding claim 7, Feuer further teaches wherein the apodization functions are adapted to provide signals from different numbers of transducer elements for images of different aperture sizes (see pg. 12, lines 12-17 – “The different transducer elements are controllable to generate ultrasound waves with different relative phases and amplitudes, according to an apodization function, and by proper choice of the relative phases and amplitudes of the 15 different elements, an ultrasound beam 108 can be transmitted into imaging region 104 in a desired direction, with a desired beam profile and optionally a desired focal distance.”). 
Furthermore, regarding claim 10, Hatfield further teaches wherein the artifact filter is further adapted to produce a predicted image with the minimum of values of an extrapolated image and one of the ultrasound images used by the extrapolator (see col. 5, lines 14-15 – “…vessels can be imaged using minimum intensity projections.”). 
Furthermore, regarding claim 11, Hatfield further teaches wherein the artifact filter is further adapted to avoid the inclusion of out-of-range signals in a displayed final image (see col. 5, lines 17-21 – “To prevent the selection of maximum intensities which are bright speckle as opposed to desired pixel data, a filter can be used to remove such bright speckle intensities prior to projection.”). 
The motivation for claims 10-11 was shown previously in claim 2.

	Claims 3-4, 8-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Feuer in view of Hatfield, as applied to claim 2 above, and in further view of Kang et al. (US 20160128675 A1, published May 12, 2016), from IDS, hereinafter referred to as Kang. 
Regarding claim 3, Feuer in view of Hatfield teaches all of the elements disclosed in claim 2 above.
Feuer in view of Hatfield teaches an extrapolator, but does not explicitly teach wherein the extrapolator is further adapted to predict an image by extrapolation of ultrasound images differentiated by one or more of aperture size, imaging frequency, or degree of plane wave or diverging wave compounding.
Whereas, Kang, in the same field of endeavor, teaches predicting an image by extrapolation of ultrasound images differentiated by one or more of aperture size, imaging frequency, or degree of plane wave or diverging wave compounding (see col. 2, para. 0092 – “…the image decomposer 353 decomposes the image signals passed through the filter 352 into one or more image signals of different frequency bands.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extrapolator, as disclosed in Feuer in view of Hatfield, by predicting an image by extrapolation of ultrasound images differentiated by imaging frequency, as disclosed in Kang.  One of ordinary skill in the art would have been motivated to make this modification in order to reduce speckle noise and improve resolution, as taught in Kang (see para. 0010). 
Furthermore, regarding claim 4, Kang further teaches wherein the imaging signal paths each further comprises a detector and a log compressor (see para. 0109 – “The envelope detector may detect envelopes of the signals according to the frequency bands. The signals from which envelopes have been detected according to the frequency bands may be added to form ultrasonic raw data, and then log compression and scan conversion may be performed on the ultrasonic raw data, thereby forming an ultrasound image.”). 
Furthermore, regarding claim 8, Kang further teaches wherein the signal separators further comprise a high pass filter and a low pass filter adapted to provide signals of different imaging frequencies (Fig. 8A; see para. 0173 – “…a waveform that is filtered by the filters is a waveform of an input image signal, wherein the left part of the waveform is a high-frequency band [from high pass filter] and the right part of the waveform is a low-frequency band [from low pass filter].”). 
Furthermore, regarding claim 9, Kang further teaches wherein the signal separators further comprise a wide bandpass pass filter and a narrow bandpass filter adapted to provide signals of different imaging frequencies (see col. 2, para. 0133 – “…the image decomposer 353 may expand a harmonic frequency area such that the bandwidth of the harmonic frequency area is wider [wide bandpass filter] than the bandwidth of the fundamental frequency area [narrow bandpass filter].”). 
Furthermore, regarding claim 12, Kang further teaches wherein the speckle filter is further adapted to
decompose an extrapolated image and an image used by the extrapolator into a low-resolution image (see para. 0165 – “…referring to FIG. 7B, the image 1 to the image 3, on which frequency decomposition has been performed, have low resolution and appear to be blur in this order.”) and 
a detail image containing speckle by spatial low pass filtering (see para. 0092 – “…the image processing apparatus 350 may include the filter 352 and the image decomposer 353, wherein the filter 352 passes the image signals according to the frequency bands of the image signals determined based on the analyzed speckle energy…”). 
Furthermore, regarding claim 13, Kang further teaches wherein the speckle filter is further adapted to produce a final image containing a low-resolution image component of an image used by the extrapolator and image detail from an image predicted by extrapolation (see para. 0092 – “wherein the filter 352 passes the image signals according to the frequency bands of the image signals determined based on the analyzed speckle energy…”). 
Furthermore, regarding claim 14, Kang further teaches wherein the speckle filter is further adapted to a final image containing a low-resolution image component of an image predicted by extrapolation and image detail from an image used by the extrapolator (see para. 0092 – “wherein the filter 352 passes the image signals according to the frequency bands of the image signals determined based on the analyzed speckle energy…”). 
The motivation for claims 4, 8-9, and 12-14 was shown previously in claim 3.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Feuer in view of Hatfield, as applied to claim 2 above, and in further view of Pelissier et al. (US 20170143313 A1, published May 25, 2017), hereinafter referred to as Pelissier. 
Regarding claim 15, Feuer in view of Hatfield teaches all of the elements disclosed in claim 2 above.
Feuer in view of Hatfield teaches extrapolating images, but does not explicitly teach wherein the extrapolator is further adapted to predict an intermediate predicted image by extrapolation of starting ultrasound images, and to predict a final predicted image by extrapolation using at least one intermediate predicted image.
Whereas, Pelissier, in the same field of endeavor, teaches wherein the extrapolator is further adapted to predict an intermediate predicted image by extrapolation of starting ultrasound images (“apply low pass filter” S404 to input image (starting ultrasound image) to output low pass filtered image (intermediate image)), and to predict a final predicted image by extrapolation using at least one intermediate predicted image (Fig. 4, “apply enhance filter” S410 to low pass filtered image (intermediate image) to output enhance filtered image (final image)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified extrapolating images, as disclosed in Feuer in view of Hatfield, by extrapolating a first image to predict a second image, and extrapolating the second image to predict a third image, as disclosed in Pelissier. One of ordinary skill in the art would have been motivated to make this modification in order to reduce noise while minimizing degradation of structures within the image, as taught in Pelissier (see para. 0050). 

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Feuer in view of Hatfield, as applied to claim 2 above, and in further view of Halmann (US 20080208061 A1, published August 28, 2008), hereinafter referred to as Halmann. 
Regarding claim 16, Feuer in view of Hatfield teaches all of the elements disclosed in claim 2 above.
Feuer in view of Hatfield teaches the extrapolating images and a speckle filter, but does not explicitly teach extrapolating two images of different imaging characteristics from which the speckle characteristic has been substantially removed.
Whereas, Halmann, in the same field of endeavor, teaches extrapolating two images of different imaging characteristics from which the speckle characteristic has been substantially removed (see para. 0011 – “The received ultrasound echoes define a plurality of steering frames that correspond to the plurality of different angles [images of different image characteristics]. Furthermore, the medium provides instructions to filter the steering frames using a speckle filter to remove interference of scattered echo signals reflected from the region of interest.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extrapolating images, as disclosed in Feuer in view of Hatfield, by extrapolating filtered images of different imaging characteristics, as disclosed in Halmann. One of ordinary skill in the art would have been motivated to make this modification in order to remove interference of scattered echo signals reflected from the region of interest (see para. 0011), which improves the image quality in the compound image, as taught in Halmann. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shibata et al. (US 20150359507 A1, published December 17, 2015) discloses an ultrasound diagnosis apparatus that changes the filter characteristics of a frequency filter based on the clutter estimated, reducing clutter and motion artifacts in the image. 
Ketterling et al. (US 20150196279 A1, published July 16, 2015) discloses an ultrasound system where after calculating the envelope and log compressing the RF data, noise was reduced using a median filter and the image was smoothed using a Gaussian low-pass filter. 
Li et al. (US 20050053305 A1, published March 10, 2005) discloses an ultrasound imaging system that uses a speckle reduction filter to produce filtered data subsets, and produces an image data stream based on the filtered data subsets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    


/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793